Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on October 21, 2021. Claims 1-5, 7-17, and 19-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-5, 7-17, and 19-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Tsuchizawa et al., U.S. Patent Application Publication No. US 2017/0341705, in view of Nichtnennung et al, Patent Application Publication No. DE 102010018138 A1, hereinafter referred to as Tsuchizawa and Nichtnennung respectively.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receive a trigger input through the input device coupled to the frame of the electric cycle; and control, based on the determined inclination, the determined occupancy information, and the received trigger input, the electronically-actuated driving mechanism to drive at least one wheel of the electric cycle.

7.	Claims 2-5 and 7-13 depend from claim 1 and are therefore allowable.

8.	Regarding independent claim 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receive a trigger input through the input device coupled to the frame of the electric cycle; and 5Application No. 16/719,696Docket No.: H1192784US01 Reply to Office Action of October 20, 2021control, based on the determined inclination, the determined occupancy information, and the received trigger input, the electronically-actuated driving mechanism to drive at least one wheel of the electric cycle.

9.	Claims 15-17 and 19 depend from claim 14 and are therefore allowable.

10.	Regarding independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receiving a trigger input through an input device coupled to a frame of the electric cycle; and controlling, based on the determined inclination, the determined occupancy information, and the received trigger input, an electronically-actuated driving mechanism of the electric cycle to drive at least one wheel of the electric cycle.

11.	Claim 20 is therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665